Citation Nr: 0105481	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  94-27 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for hammertoes of the 
left foot for the period from March 1993 to September 1994.

2.  Entitlement to a rating in excess of 20 percent for 
hammertoes of the left foot for the periods from November 
1994 to June 1995, October 1, 1995, to October 17, 1995, and 
February 1996 to February 1998.

3.  Entitlement to a rating in excess of 30 percent, 
effective May 1998, for hammertoes of the left foot.

4.  Entitlement to a rating in excess of 10 percent for 
hammertoes of the right foot from May 1993 to February 1998.

5.  Entitlement to a rating in excess of 20 percent, 
effective May 1998, for hammertoes of the right foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to March 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The veteran has severe impairment of both feet.

2.  The veteran has not lost the use of either foot.




CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating of 30 
percent for left foot disability for the periods from March 
1993 to September 1994, November 1994 to June 1995, October 
1, 1995, to October 17, 1995, and February 1996 to February 
1998 are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5283  (2000).

2.  The schedular criteria for a disability rating in excess 
of 30 percent for left foot disability for the period from 
May 1998 forward are not met.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2000).

3.  The schedular criteria for a disability rating of 30 
percent for right foot disability for the periods from May 
1993 to February 1998 and from May 1998 forward are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5283 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran seeks initial ratings greater than those 
currently assigned for bilateral foot disability, for the 
period from March 1993 forward.  Those periods excluded from 
consideration in this decision represent periods of 
convalescence following foot surgery, during which the 
veteran was rated as 100 percent disabled.

During a September 1995 RO hearing, the veteran described a 
progressive worsening of his bilateral foot disability from 
the time of his 1993 VA surgeries forward.  He reported 
subsequent private physician's surgery on his left foot to 
remediate the problems in that foot.  He indicated he 
received steroid injections in his toes since 1993.  He said 
that due to his current level of pain, he anticipated having 
future surgeries on his feet.  He testified he consumed pain 
medication, reluctantly, on a daily basis.  

A large quantity of private and VA treatment records 
associated with the claims file indicates that the veteran 
underwent VA surgery of the left foot in December 1992 and 
January 1993, VA surgery of the right foot in March 1993, and 
subsequent private surgery of the left foot in 1994 and 1995, 
and of both feet in 1998, with frequent ongoing treatment for 
multiple related problems in both feet over the years.

During an April 1999 for-fee VA examination, the veteran was 
seen for a chief complaint of bilateral forefoot pain.  The 
veteran's gait was antalgic and painful.  He could walk on 
his heels, but he could not walk on his forefeet due to pain 
in the forefeet.  There was no weakness noticed in his 
dorsiflexors or plantar flexors of the feet.  He had multiple 
surgical scars over all of the metatarsophalangeal joints of 
his feet.  The left foot showed multiple deformities of all 
toes.  

There was a persistent hallux valgus deformity of the left 
great toe with about 25 degrees of valgus in mild rotation.  
There was still a prominent metatarsal head.  There was some 
limitation of motion in the joint with dorsiflexion of the 
great toe only 20 degrees with a normal of 45.  Plantar 
flexion was limited to 10 degrees as well, and there was some 
grating of the joints suggesting arthritis residual in this 
toe.  In the left foot, basically all that remained of the 
second toe was the distal phalanx and a portion of perhaps 
the mid phalanx.  The proximal phalanx was completely 
resected.  In the second toe, the majority of the proximal 
phalanx was gone with residual shortening and floppiness of 
the toe.  In addition, similar findings were present in the 
left toe with just the base of the first phalanx being 
palpable and the mid and distal phalanx being present.  In 
the small toe the examiner could not palpate any bone beyond 
the metatarsal head.  There was pain under the metatarsal 
heads, maximum under the second and third metatarsal heads.  
The toes were in alignment but basically were foreshortened, 
floppy, and tender.  The next most tender site was under the 
fifth metatarsal head in the left small toe.

The examiner observed that on the right foot there had been 
essentially condylectomies across the row of the second 
through fourth toes.  The toes were floppy.  The metatarsal 
heads were tender under the second and third metatarsal 
heads.  There was better alignment of the great toe on the 
right foot than on the left foot, with only about 15 degrees 
of valgus of the toe, and this toe had normal range of motion 
of the metatarsophalangeal joint and interphalangeal joints.  
There was a healed bunionectomy scar on the right as well.

The examiner detected no Morton's neuromas at the 
examination, but noted that it was hard to distinguish these 
from the metatarsalgia in the multiple deformities of the 
veteran's toes.  He further observed that there was obviously 
limited flexion and extension of any of the toes with only a 
jog of motion at the metatarsophalangeal joints.  The 
hammertoes had been corrected, however, on the right side.

X-rays of the right foot revealed a simple bunionectomy of 
the first metatarsal joint.  The metatarsophalangeal joints 
were intact.  There was mild arthritis in the IP joint of the 
great toe.  There were condylectomies with essentially the 
distal one-half of the proximal phalanges, the second through 
long toes, resected.  In the little toe, it appeared that the 
entire proximal phalanx had been resected.  The toes were in 
reasonable alignment and the metatarsophalangeal joints 
appeared to be intact.

X-rays of the left foot revealed retained wires with an 
osteotomy of the distal shaft of the first metatarsal.  There 
was osteoarthritis and a valgus deformity of the residual 
head and metatarsal with cysts in the lateral aspect of the 
residual metatarsal head and early degenerative arthritis of 
this joint.  Basically, the metatarsal head had been 
partially resected at the second metatarsal.  There appeared 
to be a corrective osteotomy and resection of the metatarsal 
heads of the fourth and fifth toes on this side.  The entire 
proximal phalanx had been resected from the base of the 
second toe with generous osteotomies, and only the residual 
proximal phalanx appeared in the third and the long toes.  
Basically the entire proximal phalanx appeared to have been 
resected from the fifth toe.  There were cystic changes in 
the residual metatarsal heads of these joints as well, 
indicating significant postsurgical changes in the metatarsal 
heads.

The examiner's diagnosis was painful forefeet, status post 
multiple reconstructive surgeries and bunionectomy of both 
great toes with residual hallux valgus, left great toe; 
severe metatarsal pain, second and third metatarsals 
bilaterally.

The examiner elaborated that the veteran had severe pain of 
his feet and forefeet.  His main pain was metatarsalgia 
residual in the second and third toes bilaterally.  Despite 
multiple surgeries, he still had hallux valgus, and he had 
degenerative metatarsophalangeal arthritis in his left great 
toe with limited range of motion post surgery.  He had 
multiple floppy toes bilaterally with instability through all 
the minor toes.  He had been treated with multiple surgeries 
without significant improvement.  In fact, the examiner 
noted, the veteran's condition may have become worse than it 
was originally, despite the deformities.  This was based upon 
the veteran's subjective complaints and his own evaluation.  
The veteran's pain was considered to be moderate in that it 
created problems with any ambulation.  It was slight 
constant, but moderate on an intermittent basis with any 
heavy activity and weight bearing, and occasionally severe, 
requiring the use of narcotics to relieve the pain.  The 
examiner reiterated that the pain condition was so severe 
that the veteran required episodic use of narcotics for 
relief of his pain.  The examiner recommended that the 
veteran undergo no further surgery, and be referred to the 
finest foot expert available, either orthopedist or 
podiatrist, for prescriptions for full weight bearing shoes.  
The examiner further asserted that the veteran could not 
pursue his usual occupation as a restaurant manager until he 
obtained some relief from corrective shoes.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In the present case, the veteran underwent multiple surgeries 
on his feet during the pendency of his appeal, and received 
treatment from VA and private physicians. The surgeries and 
treatment span a period of approximately eight years from the 
filing of the claim for increased ratings until the present 
time.  The record appears to be relatively complete, but the 
Board does not doubt that there may currently be records of 
private or VA treatment, surgery, etc., still outstanding.  
Nevertheless, the Board finds that there is no reasonable 
possibility that any outstanding records would result in a 
rating in excess of the benefits granted in the present case 
- a rating of 30 percent for each foot for the entire 
pendency of the veteran's claim.  As will be discussed below, 
a rating of 40 percent for either foot would require actual 
loss of use of the foot.  The medical evidence currently of 
record is sufficient to establish with certainty that the 
veteran does not have actual loss of use of either foot.  
Therefore, there is no reasonable possibility that any 
outstanding medical evidence would further substantiate the 
veteran's claims - that is, that it would result in a grant 
of benefits greater than that rendered herein.  In light of 
all of these considerations, the Board finds that it is not 
prejudicial to the claimant to proceed to adjudicate the 
claims on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. 

A 30 percent evaluation is assigned for severe, bilateral, 
acquired pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities; a 50 percent evaluation is 
warranted for pronounced, bilateral, acquired pes planus with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, and marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Bilateral weak foot, a symptomatic condition secondary to 
many constitutional conditions, characterized by atrophy of 
the musculature, disturbed circulation, and weakness, is to 
be rated for the underlying condition, with a minimum rating 
of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5277 
(1999).

A 30 percent evaluation is assigned for bilateral, acquired 
claw foot (pes cavus) when all toes tend to dorsiflexion, 
there is limitation of dorsiflexion at the ankle to the right 
angle, shortened plantar fascia, and marked tenderness under 
the metatarsal heads; a 50 percent evaluation is warranted 
for bilateral, acquired claw foot with symptomatology of 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, and marked 
varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 
(1999).

A 10 percent evaluation is assigned for metatarsalgia, 
anterior (Morton's disease), unilateral, or bilateral.  38 
C.F.R. § 4.71a, Diagnostic Code 5279 (1999).  A 10 percent 
evaluation is assigned for unilateral hallux valgus when 
there has been resection of the metatarsal head or when it is 
severe, if equivalent to amputation of the great toe. 38 
C.F.R. § 4.71a, Diagnostic Code 5280.  Hallux rigidus, 
unilateral, severe, is to be rated as hallux valgus, severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5281 (1999).  A 10 percent 
evaluation is assigned for hammer toe involving all toes, 
unilateral, without claw foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5282.
 
Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion of or nonunion of the tarsal or 
metatarsal bones.  A 20 percent rating is assigned for 
moderately severe malunion of or nonunion of the tarsal or 
metatarsal bones.  A 30 percent rating is assigned for severe 
malunion of or nonunion of the tarsal or metatarsal bones.  
With actual loss of use of the foot, a 40 percent rating is 
assigned.

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot injuries, a 20 percent rating is assigned 
for moderately severe foot injuries, and a 30 percent rating 
is assigned for severe foot injuries.  With actual loss of 
use of the foot, a 40 percent rating is assigned.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, pain on movement, or flare-ups.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board is impressed with the objective physical 
examination, X-ray findings, and the opinions expressed by 
the examiner who conducted the April 1999 for-fee VA 
examination.  There is no other medical evidence of record 
approaching this examination report in terms of a full 
picture of the veteran's disability at a point in time.  Due 
to the veteran's multiple VA and private foot surgeries 
during the pendency of his appeal, precise application of 
"staged" ratings in this case would be extremely difficult.  
Obviously, it is impossible to go back in time and accomplish 
a thorough VA examination pertaining to the veteran's level 
of disability prior to one surgery or another.  Since the 
surgeries were presumably for the purpose of improving the 
veteran's condition, though there are indications this result 
may not have been accomplished in the present case, the Board 
will evaluate the veteran's condition pursuant to the results 
of the April 1999 VA examination, under the basic assumption 
that his level of disability has been no better than it is 
now from the time of the 1993 VA surgeries forward.  Given 
the state of the current record, this is the most favorable 
premise to assume from the veteran's viewpoint.
 
In the present case, the Board finds that the veteran has a 
severe bilateral foot impairment, warranting a rating of 30 
percent for each foot under Diagnostic Code 5283.  The next 
higher rating of 40 percent is not warranted because the 
medical evidence shows without question that the veteran does 
not have actual loss of use of the foot.  The Board notes 
that the 40 percent rating for each foot is the maximum 
assignable under the "amputation rule."  That rule provides 
that the combined rating for disabilities of an extremity 
shall not exceed the rating for amputation of the extremity 
at the elective level. 38 C.F.R. § 4.68 (2000).  For the 
lower extremity, the maximum rating for disabilities below 
the knee, or for complete loss of a foot, is 40 percent.  38 
C.F.R. § 4.71a, Diagnostic Codes 5165, 5167 (2000).  To 
establish loss of use, it must be shown that the effective 
function remains such that the claimant would be equally well 
served by an amputation stump and prosthetic appliance.  In 
the case of the foot, the question is whether the acts of 
balance and propulsion could be accomplished equally well by 
an amputation stump. 38 C.F.R. § 4.68.  Though the left foot 
may show some higher degree of pathology than the right foot, 
the functional result is essentially the same for both feet -
- he can walk on his heels but is extremely limited in use of 
his forefeet due to pain, limitation of motion, lack of 
coordination and instability affecting all of the toes.  The 
evidence demonstrates that the claimant can perform the acts 
of balance and propulsion better than he could with an 
amputation and prosthetic appliance.  The limitation imposed 
by his disability involves fundamentally his endurance in 
performing those acts, not the basic ability to perform the 
acts.   

The Board has considered all other diagnostic codes 
pertaining to rating of the feet.  None of these diagnostic 
codes would result in a rating of greater than a 30 percent 
for each foot.  The only other diagnostic code other than 
Diagnostic Code 5283 to provide for a rating in excess of 30 
percent for each foot is Diagnostic Code 5284, the diagnostic 
code for "foot injuries, other."   However, as with 
Diagnostic Code 5283, a 40 percent rating requires actual 
loss of use of the foot, and is clearly not warranted for 
either foot in the present case.  The veteran's feet are 
severely impaired, but he has not experienced actual loss of 
use of either foot.  He can and does walk on the heels of his 
feet.

The rating under Diagnostic Code 5283 of 30 percent for each 
foot has encompassed all aspects of the veteran's service-
connected disability, to include arthritic changes, post-
surgical residuals, pain, limitation of motion, instability 
and incoordination, and functional impairment.  A 30 percent 
rating for each foot is a very substantial rating and 
accurately reflects all aspects of the service-connected 
disability.  To additionally rate the disability under 
another diagnostic code would constitute impermissible 
pyramiding.  38 C.F.R. § 4.14.  Finally, the combined rating 
for the two 30 percent evaluations (that make a combined 51 
percent evaluation under the combined ratings table 38 C.F.R. 
§ 4.26 (2000)) is more advantageous to the veteran that any 
of the 50 percent evaluations provided for a bilateral 
disability.


ORDER

Entitlement to a rating of 30 percent for left foot 
disability from March 1993 to February 1998 is granted for 
all periods during which a rating of 100 percent was not in 
effect.

Entitlement to a rating in excess of 30 percent for left foot 
disability is denied for the period from May 1998 forward.

Entitlement to a rating of 30 percent for right foot 
disability is granted for all periods from March 1993 forward 
during which a 100 percent rating was not in effect.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

